DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
The amendment filed 10/18/2021 has been entered.  New claims 26-27 have been added.  Claims 1-27 are pending in the application.  Claims 9-18 have been withdrawn from consideration as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
In light of the claim amendments filed 10/18/2021, amended claims 1-8 and 19-20 are now supported by the prior-filed provisional application and thus have been afforded the benefit of the earlier filing date.  However, new claims 26 and 27, which depend upon claims 3 and 19, respectively, have not been afforded the benefit of the earlier filing date given that the prior-filed provisional application fails to provide adequate support or enablement in the manner provided by U.S.C. 112(a) or pre-AIA  U.S.C. 112, first paragraph for the claimed “silicate ion” as discussed in the prior office action.  Similarly, amended claims 21-25 have not been afforded the benefit of the earlier filing date given that the prior-filed application fails to provide adequate 
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the rare earth element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morris et al (US2016/0083849).  Morris et al disclose a conversion coating composition, preferably a “substantially chrome-free” composition (Paragraph 0005), in the form of an aqueous solution (Paragraph 0011), comprising a permanganate composition and/or a lithium composition (Paragraphs 0049-0073), wherein the lithium composition may be an alkaline solution (Paragraphs 0055 and 0071) comprising an aqueous carrier (Paragraphs 0049 and 0058), a lithium source comprising a lithium salt such as a lithium carbonate salt (Paragraphs 0050-0051), and an azole compound (Paragraphs 0061 and 0063) such as 2,5-dimercapto-1,3,4-thiadiazole by anticipating instant claim 25.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed .
Claim Rejections - 35 USC § 103
Claims 1-8 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US2004/0016910) for generally the reasons recited in the prior office action and further discussed below with regards to the amended/new claims.
As discussed in the prior office action, Phelps discloses a corrosion-protection rinsing or sealing solution comprising 1) a rare earth element, particularly cerium (Ce), praseodymium and/or terbium; 2) a valence stabilizer; 3) an optional oxidation source; and D) optional preparative and/or solubility control agents (Abstract; Paragraphs 0038, 0053).  Phelps discloses that the cerium source may be a water-soluble cerium compound as disclosed in Paragraphs 0056-0057 wherein the cerium is present in either the trivalent or tetravalent oxidation state including cerous or ceric nitrate, cerous or ceric sulfate, cerous or ceric perchlorate, cerous or ceric chloride, cerous or ceric fluoride, cerous bromide, cerous fluosilicate (as in instant claims 3 and 26) and cerous alkyl phosphates (Paragraphs 0053-0057), reading upon the claimed rare earth element of instant claim 1, the claimed anion capable of forming a salt with the rare earth element of instant claim 3, the specific anions as recited in instant claims 4 and 26, and Ce as recited in instant claim 5; wherein the solution has a concentration of cerium of between a minimum concentration of about 1x10-4 mol/L cerium and a maximum concentration which is a maximum solubility of the cerium in the solvent at a temperature of the sealing bath (Claim 80); wherein Phelps discloses solubility values of some cerium sources under ambient conditions (at or near 25ºC and at or near pH 7) in Table 4 corresponding to a maximum concentration of cerium in solution, ranging from 0.013mol/L to 5.7mol/L.  Phelps specifically discloses that the -3 to 1x10-4 moles/liter of cerium”, with cerium concentrations of approximately 1x10-1 mole/liter of cerium (e.g. about 14 g/L) providing excellent results (Paragraph 0777).  Hence, based upon the cerium salts disclosed by Phelps, the above minimum and maximum concentrations, and particularly the narrower cerium concentrations as recited in Paragraph 0777, Phelps provides a clear teaching and/or suggestion of utilizing a cerium salt in an amount as instantly claimed with respect to the rare earth element salt given that the cerium salt content based upon the above concentrations disclosed by Phelps would fully encompass, fall within and/or overlap the claimed content range for the rare earth element salt (e.g. cerium (III) chloride at 1x10-1 mole/liter of cerium is about 24.6 g/L) thereby rendering the claimed range obvious to one having ordinary skill in the art given that in the absence of any clear showing of criticality and/or unexpected results, a prima facie case of obviousness exists where the claimed range lies within and/or overlaps the range disclosed by the prior art.
Phelps discloses that valence stabilizers may be organic or inorganic, desirably water-soluble organic or inorganic valence stabilizers, of wide or narrow band, or combinations of wide and/or narrow band valence stabilizers; and that the concentration of valence stabilizer(s) can be any concentration up to the maximum solubility of the specific valence stabilizer source used, wherein the concentration should be restricted to its maximum solubility in water at or near ambient temperature (25ºC) given that higher temperatures may allow more valence stabilizer to be added but would result in precipitation if the solutions were allowed to cool (Paragraphs 0068-0071, 0088, 0090, 093-0095, and 0778-0779.)  Phelps discloses that wide band organic valence stabilizers for cerium ion may include compounds having 5-membered heterocyclic prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Phelps also discloses that lithium carbonate may be utilized as a wide band inorganic valence stabilizer with a maximum allowable concentration based upon its solubility under ambient conditions (at or near 25ºC and at or near pH 7) of 2.1 x 10-1 mole/L (Paragraph 0101; Table 5, Page 158); and that examples of suitable oxidizers for the oxidation source include perphosphates, percarbonates, chlorates, and nitrates as disclosed in Paragraph 0731; while examples of suitable preparative agent sources 4) include lithium salts of complex fluoride anions such as hexafluorozirconate or hexafluorotitanate (Paragraph 0739), inorganic fluorides such as lithium fluoride (Paragraph 0741), and lithium hydroxide for high pH (Paragraph 0745); wherein a maximum concentration of a fluoride preparative agent is typically 0.5 M F- (Paragraph 0746); thus reading upon the claimed lithium cation.  Phelps discloses that solubility control agents can enhance corrosion protection wherein additional solubility control can be achieved through the use of nontoxic inorganic cations which include Li+ as well as those disclosed in Paragraph 0754 including alkali metal cations other than lithium and alkaline earth metal cations as in instant claim 2, preferably as water-soluble compounds such as in the form of nitrates, chlorides, bromides, and perchlorates from the standpoint of inexpensive water-soluble precursors, although other water-soluble precursors may be used (Paragraphs 0753-0754), also reading upon the claimed anions of instant claims 3-4 and 19-20; and wherein additional solubility control can also be achieved through the use of nontoxic inorganic anions, especially for Ce+4/ Pr+4/ or Tb+4/organic valence stabilizer combinations, wherein water-soluble precursors 
Phelps discloses that water is a typical solvent for the rinse or seal solutions (Paragraph 0772) reading upon the claimed aqueous carrier of instant claims 1 and 21; and although Phelps discloses that the “rinse or seal solutions should have a slightly acidic or neutral pH so that a rise in pH caused by 1) interaction with the already-formed, hydrated barrier film (no preparative agent) or 2) barrier layer dissolution (with preparative agent) will result in a rise in local pore pH and the precipitation of the desired inhibitor species”, Phelps also discloses that the maximum practical pH of the rinse or sealing solution is about 9, thereby reading upon and/or suggesting an “alkaline” solution as recited in instant claims 1 and 21 (Paragraphs 0790-0792).  Hence, with regards to instant claims 1-8, 19-20 and 26-27, Phelps discloses and/or suggests a conversion composition comprising an azole compound in a content that renders the claimed content obvious as noted above, a lithium cation, a carbonate anion, a rare earth element salt present in a content as instantly claimed, and an aqueous carrier, wherein the composition is a solution and is alkaline as recited in instant claim 1; and further, comprises cations, anions, elements, and compounds as recited in instant claims 2-8, 19-20 and 26-27 as discussed in detail above and thus the claimed invention as recited in instant claims 1-8, 19-20 and 26-27 would have been obvious over the teachings of Phelps given that it is prima facie
With regards to instant claims 21-25, in addition to the teachings above with respect to instant claims 1 and 6-8, it is again noted that Phelps discloses lithium as a non-toxic inorganic cation solubility control agent and carbonate as a non-toxic inorganic anion solubility control agent, wherein the concentration of the optional solubility control agent can be any concentration up to its maximum solubility under ambient conditions (Paragraph 0789), and given that Phelps discloses lithium carbonate as an inorganic valence stabilizer which has a maximum allowable concentration based upon its solubility under ambient conditions (at or near 25ºC and at or near pH 7) of 2.1 x 10-1 mol/L (Paragraph 0101; Table 5, Page 158), Phelps provides a clear teaching and/or suggestion of a conversion composition as recited in instant claims 21-25 given that the claimed “consisting essentially of” limitation does not exclude the rare earth element or precursors thereof, nor any of the optional components disclosed by Phelps, and further Phelps discloses that the composition is non-toxic (Paragraph 0052), and preferably free of toxic cations such as Cr+3 (Paragraph 0757) as well as toxic anions such as chromates (Paragraph 0760), thereby reading upon and/or suggesting the claimed “is substantially chrome-free” limitation of amended claim 21.  Thus, the claimed invention as recited in instant claims 21-25 would have been obvious over the teachings of Phelps given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments filed 10/18/2021 have been considered but are not persuasive and/or moot in view of the new grounds of rejection and additional remarks above with respect to the teachings of Phelps.  Specifically with regards to the obviousness rejection over Phelps, the Applicant argues that the teachings of Phelps with respect to the claimed content of rare earth salt and claimed content of azole are analogous to a species-genus relationship and given that -4 mol/L but fails to disclose a specific maximum concentration given that the maximum concentrations disclosed in Table 4 vary widely from 0.013 mol/L to 5.7 mol/L, and given that Phelps also discloses that almost any cerium compound can be used in which cerium is in either the trivalent or tetravalent state, “there is [allegedly] no way to determine from the disclosure of Phelps an explicit range of concentrations for the rare earth compound” (see pages 11-12 of the response).  However, the Examiner respectfully disagrees and notes that Phelps further discloses that the lowest concentration of cerium in the precursor rinse or seal baths from which some resultant corrosion inhibition will be exhibited is in the range of 1x10-3 to 1x10-4 mol/L of cerium, with cerium concentrations of approximately 1x10-1 mol/L of cerium (e.g. about 14 g/L) being used and providing excellent results (Paragraph 0777).  Hence, contrary to Applicant’s arguments, Phelps provides a clear teaching and/or suggestion of utilizing a much narrower “preferred” range than the broad range argued by the Applicant, and given that the Applicant has provided no showing of criticality and/or unexpected results with regards to the claimed range over the teachings of Phelps, the Examiner takes the position that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to select from any of the specific cerium salts disclosed by Phelps and to utilize said cerium salt in an amount to provide a cerium concentration in the preferred range as disclosed by Phelps in Paragraph 0777 for providing “some” to “excellent” corrosion inhibition properties.
Similarly, the Applicant argues that Phelps fails to teach an explicit range of azole compound concentrations, and given that Phelps only discloses a maximum concentration as 1H-Benzotriazole [MAK Value Documentation, 1991] in The MAK-Collection for Occupational Health and Safety (eds), page 231; or as evidenced by Korpics (USPN 3,843,337, Fig. 1, Example 1, Table in Col. 5).  Hence, Applicant’s arguments with regards to the azole concentration disclosed by Phelps are not persuasive and given that the Applicant 
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 10/18/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 7, 2022